DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of amended claims files 6/29/22. Claims 1 and 8 have been amended. Claims 1-18 are pending of which claims 1 and 8 are independent.
Response to Arguments
3. Claims 1 and 8 were rejected under 35USC 112 second paragraph because of the term “strong” which is a subjective term. Applicant has replaced that word with “at least a specified degree.” The 112 rejection is now overcome and is withdrawn.
4. Claims 1 and 8 were rejected under 35 USC 101 because the invention was directed to a judicial exception. Applicant has amended claims 1 and 8 and has included limitations “computing a background radiation based on the basis vectors; and
detecting a source of radiation based on the computed background radiation.”
The claims are more than a mere abstract idea and involve the detection of a source of radiation. Hence, the 101 rejection is overcome and the rejection has been withdrawn.

Allowance and reasons for allowance
5. Claims 1 and 8 are allowable over prior art and claims 2-7 and 9-18 are allowable by
virtue of their dependence on claims 1 and 8.
6. The following is an examiner's statement of reasons for allowability: prior art fails to
disclose or suggest:
Claims 1 and 8:
A computing system/method performed by a computing system for estimating a
background
histogram of background counts based on measurement histograms of measurement
counts of measurements collected to detect presence of a source reflected within the
measurements, the method comprising:
accessing basis vectors of histograms that span a linear combination of prior
background histograms derived from prior measurement histograms;
calculating a current background histogram based on the current measurement
histograms.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”

Relevant prior art
7. Archer et al. (US 2005/0023477) and Brown et al. (US 20100198524) disclose
one or more computing systems for identifying a source of radiation but fail to disclose
the algorithms as in the instant application. Because different areas can have different
background radiations, measurements of the same source of radiation in different areas
can be different and in the instant invention the background radiation present in the are
where the measurements are collected is used and an algorithm to identify and classify
the source of radiation has been developed that is both accurate and computationally
efficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884